Title: To Thomas Jefferson from Hans Rodolph Saabÿe, 22 December 1792
From: Saabÿe, Hans Rodolph
To: Jefferson, Thomas


Copenhagen, 22 Dec. 1792. He hopes TJ has received his letter of 31 July. He has received TJ’s letter of 31 May with the laws passed at the last session of Congress and will pay particular attention to the Consular Act. He would have given surety to the minister in Paris if that official had not hinted that it would be better to have someone in America give it. Consequently, he encloses his bond and has requested “S. Wards & Brothers in New york and Messrs. Gibbs & Channing in Newport” to guarantee his further obligations. He asks TJ to demand the “seperate Bond” from them. Until a minister or agent of the United State is appointed to reside here, he will obtain reimbursement from the minister in Paris for his consular expenses and provide him with information of interest to the American people. Since it is too late in the year to expect more American ships, he encloses a list of all such ships which have passed or arrived here since 1 July. As American trade with Denmark increases, a treaty of commerce between the two countries becomes more necessary. For a number of years it has been profitable to reexport flour shipped here from America, despite an edict which, while permitting the free export and import of grain, stipulates that foreign grain intended for domestic consumption be carried on Danish vessels. Great shortages in France and the numerous armies waging war against her have created a brisk demand for flour. An indifferent Danish corn crop has produced a need for foreign rye, but the barley and oat crops have yielded enough for export. Crop shortages in Poland, the Baltic ports, and the Mediterranean countries have caused a great rise in prices, and American produce, if priced moderately, might be sold advantageously next spring in France, Spain, and Portugal. At present rice, rum, and indigo will sell well here, but not tobacco. The high price of grain will increase the consumption and price of rum and rice. He hopes that this information and the enclosed price current will be useful. Trading companies here have shown how wild speculations can cause fluctuations in a country’s stock without affecting its internal condition. This has also been the case with fluctuations in the value of American stocks, from which no conclusions unfavorable to the United States can be drawn. He hopes that peaceful relations can be achieved with the Indians and wishes continued prosperity to the United States.

5 Jan. 1793. He has offered to help Capt. Fredenbourg of Philadelphia or New York, whose ship, the Gothenburg, was wrecked in December on the west coast of Jutland. Enclosed are duplicates of the letters “by which I have desired Mess. Wards and Gibbs to become security for me.”
